—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered *124December 22, 1994, convicting defendant, upon his pleas of guilty, of criminal sale of a controlled substance in the third degree and attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years and 3V2 to 7 years, respectively, unanimously affirmed.
After a thorough hearing, the court properly found that defendant was mentally competent at the time of his guilty plea. The record, including the minutes of the plea proceeding, show that defendant was lucid and rational and fully comprehended the meaning of the plea proceedings, and we see no reason to disturb the court’s findings (see, People v Delgado, 202 AD2d 299, lv denied 83 NY2d 966), made after weighing all relevant factors including psychiatric evidence, testimony from the attorney who represented defendant at the time of the plea, and defendant’s behavior, observed at the time the plea was accepted. Concur — Sullivan J. P., Rosenberger, Wallach, Mazzarelli and Andrias, JJ.